      Case 2:20-cv-02005-JCM-NJK Document 1 Filed 10/30/20 Page 1 of 11



 1 Kristie L. Fischer
 2 2565 Coral Sky Court,
   Las Vegas, Nevada 89142
 3 Telephone: (702) 218-0253
 4 Email: fischer.kristie@gmail.com
 5
 6 Of Counsel to:
   Credit Repair Lawyers of America
 7
   22142 West Nine Mile Road
 8 Southfield, MI 48033
   Telephone: (248) 353-2882
 9
   Facsimile: (248) 353-4840
10
11 Attorneys for Plaintiff,
   Katherine Diaz
12
13                        IN UNITED STATES DISTRICT COURT

14                            FOR THE DISTRICT OF NEVADA

15
16 Katherine Diaz,                             Case No.:
17
                     Plaintiff,
18
19        vs.                                  COMPLAINT

20 Equifax Information Solutions, LLC,
21 a foreign limited liability company,        JURY TRIAL DEMAND
   Navient Corporation,
22 a foreign corporation,
23
                   Defendants.
24
25
26
27
28
                                           1
     Case 2:20-cv-02005-JCM-NJK Document 1 Filed 10/30/20 Page 2 of 11



 1 NOW COMES THE PLAINTIFF, KATHERINE DIAZ, BY AND THROUGH
 2
   COUNSEL, KRISTIE L. FISHER and for her Complaint against the Defendants,
 3
 4 pleads as follows:
 5                                   JURISDICTION
 6
      1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
 7
 8    2. This is an action brought by a consumer for violation of the Fair Credit Reporting
 9
         Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
10
11
12                                        VENUE
13
      3. The transactions and occurrences which give rise to this action occurred in the
14
         City of North Las Vegas, Clark County, Nevada.
15
16    4. Venue is proper in the District Court Nevada.
17
18                                       PARTIES
19    5. Plaintiff is a natural person residing in the City of North Las Vegas, Clark
20
         County, Nevada.
21
22    6. The Defendants to this lawsuit are:
23
            a. Equifax Information Services, LLC (“Equifax”), which is a Georgia
24
25             limited liability company that conducts business in the state of Nevada;

26             and
27
28
                                               2
     Case 2:20-cv-02005-JCM-NJK Document 1 Filed 10/30/20 Page 3 of 11



 1          b. Navient Corporation (“Navient”), which is a foreign corporation that
 2
                conducts busines in the state of Nevada.
 3
 4
                               GENERAL ALLEGATIONS
 5
 6    7. Navient is inaccurately reporting its Tradeline (“Errant Tradeline”) with an
 7
         erroneous scheduled monthly payment amount of $72.00 on Plaintiff’s Equifax
 8
         credit disclosure.
 9
10    8. The account reflected by the Errant Tradeline is closed with $0.00 balance.
11
         Plaintiff no longer has an obligation nor the right to make scheduled monthly
12
13       payments to Navient such as to bring the account current.

14    9. On February 18, 2020, Plaintiff obtained her Equifax credit disclosure. While
15
         reviewing her credit disclosure, Plaintiff noticed the Errant
16
17       Tradeline inaccurately reporting with an erroneous scheduled monthly
18       payment amount.
19
      10.On or about June 5, 2020, Plaintiff submitted a letter to Equifax disputing
20
21       the Errant Tradelines.
22
      11.In her dispute letter, Plaintiff explained that the account reflected by the Errant
23
24       Tradeline was closed. Plaintiff no longer has an obligation to make monthly

25       payment to Navient. Plaintiff asked Equifax to report the Errant
26
         Tradeline with the monthly payment amount of $0.00.
27
28
                                               3
     Case 2:20-cv-02005-JCM-NJK Document 1 Filed 10/30/20 Page 4 of 11



 1    12.Equifax forwarded Plaintiff’s consumer dispute to Navient.
 2
      13.Navient received Plaintiff’s consumer dispute from Equifax.
 3
 4    14.Navient and Equifax did not consult the Credit Reporting Resource Guide as
 5       part of its investigation of Plaintiff’s dispute.
 6
      15.Plaintiff had not received Equifax’s investigation results. Therefore, on August
 7
 8       25, 2020, Plaintiff obtained her Equifax credit disclosure, which showed
 9
         that Equifax and Navient failed or refused to report the scheduled monthly
10
11       payment as $0.00 on the Errant Tradeline.

12    16.As a direct and proximate cause of the Defendants’ negligent and/or willful
13
         failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,
14
15       Plaintiff has suffered credit and emotional damages. Plaintiff has also
16       experienced undue stress and anxiety due to Defendants’ failure to correct the
17
         errors in her credit file or improve her financial situation by obtaining new or
18
19       more favorable credit terms as a result of the Defendants’ violations of the
20
         FCRA.
21
                                          COUNT I
22
23    NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
24                        BY NAVIENT

25    17.Plaintiff realleges the above paragraphs as if recited verbatim.
26
27
28
                                                4
      Case 2:20-cv-02005-JCM-NJK Document 1 Filed 10/30/20 Page 5 of 11



 1     18.After being informed by Equifax of Plaintiff’s consumer dispute of
 2
           the scheduled monthly payment amount, Navient negligently failed to conduct a
 3
 4         proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).
 5     19.Navient negligently failed to review all relevant information available to it and
 6
           provided by Equifax in conducting its reinvestigation as required by 15 USC
 7
 8         1681s-2(b) and failed to direct Equifax to report the Errant Tradeline with a
 9
           $0.00 monthly payment amount.
10
11     20.The Errant Tradeline is inaccurate and creates a misleading impression

12         on Plaintiff’s consumer credit file with Equifax, to which it is reporting
13
           such tradeline.
14
15     21.As a direct and proximate cause of Navient’s negligent failure to perform its
16         duties under the FCRA, Plaintiff has suffered damages, mental anguish,
17
           suffering, humiliation, and embarrassment.
18
19     22.Navient is liable to Plaintiff by reason of its violations of the FCRA in an
20
           amount to be determined by the trier of fact together with reasonable attorneys’
21
           fees pursuant to 15 USC 1681o.
22
23     23.Plaintiff has a private right of action to assert claims against Navient arising
24
           under 15 USC 1681s-2(b).
25
26         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgement
27 against the Defendant Navient for damages, costs, interest, and attorneys’ fees.
28
                                                5
     Case 2:20-cv-02005-JCM-NJK Document 1 Filed 10/30/20 Page 6 of 11



 1
 2
 3                                       COUNT II

 4      WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
 5                         BY NAVIENT

 6
 7    24. Plaintiff realleges the above paragraphs as if recited verbatim.
 8    25.After being informed by Equifax that Plaintiff disputed the accuracy of the
 9
         information it was providing, Navient willfully failed to conduct a proper
10
11       reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax
12
         to report the Errant Tradeline with a $0.00 monthly payment amount.
13
      26.Navient willfully failed to review all relevant information available to it and
14
15       provided by Equifax as required by 15 USC 1681s-2(b).
16
      27.As a direct and proximate cause of Navient’s willful failure to perform its duties
17
18       under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
19       humiliation, and embarrassment.
20
      28.Navient is liable to Plaintiff for either statutory damages or actual damages she
21
22       has sustained by reason of its violations of the FCRA in an amount to be
23       determined by the trier of fact, together with an award of punitive damages in
24
         the amount to be determined by the trier of fact, as well as for reasonable
25
26       attorneys’ fees and she may recover therefore pursuant to 15 USC 1681n.
27
28
                                               6
      Case 2:20-cv-02005-JCM-NJK Document 1 Filed 10/30/20 Page 7 of 11



 1         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 2
     against the Defendant Navient for the greater of statutory or actual damages, plus
 3
 4 punitive damages, along with costs, interest, and attorneys’ fees.
 5
 6                                     COUNT III

 7
        NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
 8
                            BY EQUIFAX
 9
10      29.Plaintiff realleges the above paragraphs as if recited verbatim.
11
        30.Defendant Equifax prepared, compiled, issued, assembled, transferred,
12
13         published, and otherwise reproduced consumer reports regarding Plaintiff as
14
           that term is defined in 15 USC 1681a.
15
        31.Such reports contained information about Plaintiff that was false, misleading,
16
17         and inaccurate.
18
        32.Equifax negligently failed to maintain and/or follow reasonable procedures to
19
20         assure maximum possible accuracy of the information it reported to one or

21         more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
22
        33. After receiving Plaintiff’s consumer dispute to the Errant Tradeline,
23
24         Equifax negligently failed to conduct a reasonable reinvestigation as required
25         by 15 U.S.C. 1681i.
26
27
28
                                                7
      Case 2:20-cv-02005-JCM-NJK Document 1 Filed 10/30/20 Page 8 of 11



 1     34.As a direct and proximate cause of Equifax’s negligent failure to perform its
 2
           duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
 3
 4         and suffering, humiliation, and embarrassment.
 5     35.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an
 6
           amount to be determined by the trier of fact together with her reasonable
 7
 8         attorneys’ fees pursuant to 15 USC 1681o.
 9
     WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
10
11 against Equifax for actual damages, costs, interest, and attorneys’ fees.
12                                   COUNT IV
13
14 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                        BY EQUIFAX
15
16
       36.Plaintiff realleges the above paragraphs as if recited verbatim.
17
18     37.Defendant Equifax prepared, compiled, issued, assembled, transferred,
19         published, and otherwise reproduced consumer reports regarding Plaintiff as
20
           that term is defined in 15 USC 1681a.
21
22     38.Such reports contained information about Plaintiff that was false, misleading
23
           and inaccurate.
24
25     39.Equifax willfully failed to maintain and/or follow reasonable procedures to

26         assure maximum possible accuracy of the information that it reported to one or
27
           more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
28
                                                8
      Case 2:20-cv-02005-JCM-NJK Document 1 Filed 10/30/20 Page 9 of 11



 1     40. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax
 2
          willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
 3
 4        1681i.
 5     41.As a direct and proximate cause of Equifax’s willful failure to perform its duties
 6
          under the FCRA, Plaintiff has suffered actual damages, mental anguish and
 7
 8        suffering, humiliation, and embarrassment.
 9
       42.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an
10
11        amount to be determined by the trier of fact together with her reasonable

12        attorneys’ fees pursuant to 15 USC 1681n.
13
     WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against
14
15 Defendant Equifax for the greater of statutory or actual damages, plus punitive
16 damages along with costs, interest, and reasonable attorneys’ fees.
17
18
19                                    JURY DEMAND
20
          Plaintiff hereby demands a trial by Jury.
21
22 DATED: October 30, 2020
23
24                                                 By: /s/ Kristie L. Fischer
                                                   Kristie L. Fischer
25                                                 2565 Coral Sky Court,
26                                                 Las Vegas, Nevada 89142
                                                   Telephone: (702) 218-0253
27
                                                   Email: fischer.kristie@gmail.com
28
                                               9
     Case 2:20-cv-02005-JCM-NJK Document 1 Filed 10/30/20 Page 10 of 11



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          10
Case 2:20-cv-02005-JCM-NJK Document 1 Filed 10/30/20 Page 11 of 11
